ACCEPTED
                                                                           03-14-00494-CR
                                                                                  3785176
                                                                 THIRD COURT OF APPEALS
                                                                            AUSTIN, TEXAS
                                                                      1/15/2015 2:52:22 PM
                                                                         JEFFREY D. KYLE
                                                                                    CLERK
                        NO. 03-14-00494-CR

                             IN THE                        FILED IN
                                                    3rd COURT OF APPEALS
                                                        AUSTIN, TEXAS
                       COURT OF APPEALS             1/15/2015 2:52:22 PM
                                                      JEFFREY D. KYLE
                   THIRD JUDICIAL DISTRICT                  Clerk


                        AT AUSTIN, TEXAS
__________________________________________________________________

                 ISAAC BENAVIDEZ. APPELLANT

                                V.

                 THE STATE OF TEXAS, APPELLEE
__________________________________________________________________

              MOTION TO FILE STATE’S BRIEF LATE
__________________________________________________________________

               Appeal from the 21st Judicial District Court
                         Bastrop County, Texas
                   Honorable Christopher D. Duggan
                         Cause Number 15265
__________________________________________________________________

                                         Bryan Goertz
                                         Criminal District Attorney

                                         Philip L Hall, Assistant
                                         Criminal District Attorney
                                         Bastrop County, Texas
                                         804 Pecan Street
                                         Bastrop , Texas 78602
                                         State Bar Number 00787626
                                         Phone (512) 581-4016
                                         Fax (512) 581-7133
                                NO. 03-14-00494-CR

                          IN THE COURT OF APPEALS

                           THIRD JUDICIAL DISTRICT

                        AT AUSTIN, TEXAS
__________________________________________________________________

                       ISAAC BENAVIDEZ, APPELLANT

                                           V.

                 THE STATE OF TEXAS, APPELLEE
__________________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

        The State of Texas respectfully requests the court to accept the State’s Brief

in this cause and would show the following:

                                           I.

        The State’s Brief in this cause was due on December 29, 2014.

                                           II.

        The State’s Brief in this cause was submitted to the court on January 15,

2015.

                                          III.

        The State’s attorney failed to accurately notate the due date on the calendar.

                                          IV.

        The State’s attorney was not in the office from January 5, 2015 through
January 9, 2015 because he was a faculty advisor at the Texas District and County

Attorneys Association Prosecutor Trial Skills Course in Austin, Texas.

                                         V.

      Due to a family emergency of a colleague, the State’s attorney tried the State

of Texas v. Beau Awtrey, Cause Number 15606, in the 423rd Judicial District Court

of Bastrop County, Texas from January 13, 2015 through January 14, 2015.

                                      PRAYER

      The State requests the court accept the late brief filed in this Cause.




                                              Respectfully Submitted,



                                              /s/ Philip L. Hall
                                              Philip L. Hall
                                              Criminal District Attorney’s Office
                                              Bastrop County Texas
                                              804 Pecan Street
                                              Bastrop, Texas 78602
                                              State Bar Number 00787626
                                              Phone: 512 581-7125
                                              Fax: 512 581-7133
                                              phil.hall@co.bastrop.tx.us
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the State’s Motion to File

Brief Late was mailed to Dal Ruggles, 1103 Nueces Street, Austin, Texas 78701,

counsel for the appellant, by certified mail on January 15, 2015.



                                             /s/ Philip L. Hall
                                             Philip L. Hall